Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Requirement of Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
An issue of public use, on sale activity, or other public availability has been raised in this application. In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102(a)(1), additional information regarding this issue is required as follows: 
The information of C3 Reduct® Special from Sami Labs Limited (cited in the application). Particularly, the content of the products (does the product meet the limitation of the composition defined in the claims herein?), and the description of its use, (publicly available information one year before the effective filing date of this application) 
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gopi et al. (US 2017/0258743 A1), or Applicants admission that the composition employed in claimed method was available commercially as C3 Reduct® Special from Sami Labs Limited (paragraph [0040]) in view of Hewlings et al; (“Curcumin: A review of its effects on human health,” Foods, 2017, 6. 92.) and Pan et al. (“Attenuation by tetrahydrocurcumin of adiposity and hepatic steatosis in mice with high -fat-diet-induced obesity,” Agricultural and Food Chemistry, 2018, Vol. 66, pp 12685-12695) 
Gopi et al. teach improved curcumin composition comprising 75-80% of tetrahydrocurcuminoid, 15-20% of hexahydrocurcuminoid and 3-5% of octacthydrocurcuminoid. The composition exhibit high solubility and bioavailability compared to curcumin. The reduced curcumin mixture was obtained by hydrogen transfer reaction in the presence of the metallic catalyst. See, particularly, paragraphs [0012] to [0017], [0036] to [0038]. The composition reserves the antioxidant and chemotherapeutic activity of curcuminoids and exhibits high rate of absorption with high residence time. See, claims 6-9. Gopi et al. further reveals that curcumin has been known for its use in inflammatory conditions, pain, liver disorders. Curcumin is an effective antioxidant. See, paragraphs [0002] to [0004]. Dosage amount of the hydrogenated curcuminoids is in the range of 25mg/kg, and may be up to 1-2 g per day. See, particularly, paragraphs [0034]
Applicants admitted that the composition employed herein is available commercially as C3 Reduct® Special from Sami Labs Limited (paragraph [0040]).
The cited reference do not teach expressly the employment of the hydrogenated curcuminoids for therapeutic management of metabolic syndrome, hyperlipidemia, diabetes, and liver dysfunction.
However, Hewlings et al. reveals that curcumin has been known in the art for management of oxidative and inflammatory conditions, metabolic syndrome, hyperlipidemia.  See, particularly, the abstract. Curcuminoids have been approved by the US Food and Drug Administration (FDA) as “Generally Recognized As Safe” (GRAS), and good tolerability and safety profiles have been shown by clinical trials, even at doses between 4000 and 8000 mg/day and of doses up to 12,000 mg/day of 95% concentration of three curcuminoids: curcumin, bisdemethoxycurcumin, and demethoxycurcumin. See, particularly, page 2, the second paragraph. Curcumin can attenuate systemic inflammations which has been associated with many conditions affecting many systems, metabolic syndrome in particularly, which includes insulin resistance, hyperglycemia, hypertension, low high-density lipoprotein cholesterol (HDL-C), elevated low-density lipoprotein cholesterol (LDL-C), elevated triglyceride levels, and obesity, especially visceral obesity. Curcumin has been shown to attenuate several aspects of MetS by improving insulin sensitivity, suppressing adipogenesis, and reducing elevated blood pressure, inflammation, and oxidative stress. See, page 4, the last paragraph bridging to page 5. 
Pan et al. teach that tetrahydrocurcumin (THC) is effective against obesity and nonalcoholic fatty liver disease as well as other metabolic syndromes. See, particularly, the abstract. Pan also reveals that tetrahydrocurcumin, as the major metabolite of curcumin, showed better stability in plasma and was more easily absorbed from the gastrointestinal tract than curcumin. Moreover, THC exhibits many biological and pharmacological effects, particularly as a superior antioxidant, and thus is implicated in lifespan extension and in uses against various diseases, including atherosclerosis, hypertension, nephrotoxicity, and metabolic diseases. 
THC displayed better hypoglycemic activity than curcumin, reducing levels of plasma insulin, normalizing blood glucose, and decreasing hepatic-gluconeogenic-enzyme activities in
streptozotocin-induced type 2 diabetic rats. In addition, THC exhibited a better hypolipidemic effect than curcumin, reducing serum and liver TGs, free fatty acids (FFAs), and hydroxymethylglutaryl-CoA (HMG-CoA)-reductase activity. These studies indicate the beneficial effects of THC on metabolic disorders such as diabetes mellitus and dyslipidemia. See, page 12685, the last paragraph bridging to page 12686. THC exhibits many benefits on high fat diet induced obese in an animal model, including reduction of adipogenic markers and activation of AMPK signaling by THC in adipose tissue, suppression of adipose-tissue inflammation, and attenuation of hepatic injury, inflammation, and steatosis. See, pages 12686-12688. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the hydrogenated curcumin composition for the treatment of Gopi et al. or C3 Reduct® Special from Sami Labs Limited for therapeutic management of metabolic syndrome, hyperlipidemia, diabetes, and liver dysfunction, including those associated with metabolic syndrome induced by high fat /fructose diet.
A person of ordinary skill in the art would have been motivated to use the hydrogenated curcumin composition of Gopi et al. or C3 Reduct® Special from Sami Labs Limited for therapeutic management of metabolic syndrome, hyperlipidemia, diabetes, and liver dysfunction including those associated with metabolic syndrome induced by high fat /fructose diet because curcuminoids have been known for treatment of those diseases and the hydrogenated curcuminoids provide superior therapeutic benefit in the aspect of bioavailability, and efficacy. Further, since curcuminoids have been known for treating metabolic syndrome generally, and food induced metabolic syndrome in particular. It would have been obvious to treat high fat fructose diet induced metabolic syndrome and/or associated conditions.  With respect to claims 5 and 25, reciting the biological benefit of the treatment, note, note, such benefit of  biological functions would have been inherent characteristics of treatment of the metabolic syndrome or associated liver dysfunction, as the recitation does not render additional physical limitations to claimed method. For claim 8,  the employment of pharmaceutical acceptable excipients and/or antioxidant/preservative in a pharmaceutical composition would have been within the purview of ordinary skill in the art. As to claim 26, reciting “for inhibiting adipogenesis in mammalian cells,”  the treatment of metabolic syndrome, hyperlipidemia, diabetes, and liver dysfunction with the hydrogenated curcuminoids would effectively realize the step of contacting the mammalian cells with the composition and the inhibition of adipogenesis would have been reasonably expected as Curcumin has been shown to attenuate several aspects of MetS by improving insulin sensitivity, suppressing adipogenesis. The hydrogenated curcuminoids would have been to do the same as curcumin does. As to the demethoxylated curcuminoids recited  in the claims (e.g., claims 2-4), such demethylated curcuminoids would have been reasonably expected to be presented in Gopi’s hydrogenated curcuminoids as demethylated curcuminoids are among those reductive product of curcuminoids by hydrogen transfer reaction in the presence of the metallic catalyst (palladium carbon). See, the example in Gopi et al. and examples herein. With respect to the effective dose of the composition, note, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of the effective dose amounts according to patients conditions would have been a matter of routine experimentation and would have been obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627